DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-19, drawn to an active airflow inhibiting apparatus.
Group 2, claim(s) 20, drawn to an air multiplier.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with John Chau on 11/10/2022 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "plurality of sensor elements located at different vertical positions" of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 2-4 and 6 each depict an airflow gradient that is unclear in the black and white drawings. Both extremes of the scale appear a similar color in the black and white figures making it unclear which regions have a high velocity and a low velocity..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "air mover devices" and "air multiplier devices" in claim s 1 and 3 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites the air mover devices are bidirectional. This feature has not been adequately described in the specification. Applicant's figure 6 depicts the air mover device comprising outlets (14a, 14b, 16a, and 16b)facing two directions but the specification in paragraph [0047] describe two modes of operation  but is silent regarding the mechanism for switching airflow between the two sets of outlets to enable a bidirectional functionality.
Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification provides support in paragraph [00023] for the limitations of claim 16 concerning varying differential pressure with vertical position. However, the specification is unclear about how an air mover device is capable of producing different differential pressures at different locations. The specification discloses fan speed determines the differential pressure of the air mover devices in paragraph [00051]. Therefore, it is unclear how the pressure can vary across the vertical span of an air mover device as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the term “the one or more air mover devices” renders the claim indefinite. Claim 7 depends upon claim 4 which recites “the one or more air mover devices comprise a plurality of air mover devices”. Therefore, it is unclear from the claim language how many air mover devices are recited in the claim. In considering the claim the narrower interpretation of “a plurality of air mover devices” has been applied.
Regarding claim 9, the limitation directed to “dependent on one another” is unclear. It is unclear if the limitation is referring to the air mover devices of different structures are dependent upon one another or if the air movers dependent on one another are air mover devices of a single structure. In applying art, the limitation has been interpreted as the output of air movers of the same structure being dependent on one another.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 12, 13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2012 0132857 A.
Regarding claim 1, the base reference discloses an active airflow inhibiting apparatus (100) comprising a structure comprising one or more air mover devices (20) configured to be positioned adjacent an entranceway of a building  and defining a passage therethrough for accessing the entranceway (see Abstract), an airflow sensor (50) configured to provide an output indicative of speed and direction of airflow through the entranceway, and a controller (40) connected to the one or more air mover devices and the airflow sensor (see figure 7), and the controller is configured to receive the output of the airflow sensor and to control an output of one or more air mover devices to generate a differential pressure across the air mover devices which inhibits airflow through the entranceway (see Specification paragraph 18).
Regarding claim 10, the base reference as applied to claim 1 further discloses the controller is configured to synchronize the operation of the air mover devices with the opening of a door (see Specification paragraph 14). Since the controller operates the air mover devices based on the door status there must inherently be some form of a door activation sensor in the system that has not been disclosed explicitly.
Regarding claim 12, the base reference as applied to claim 1 further discloses the air mover devices are configured to be located externally to the entranceway (see figures 8 and 9).
Regarding claim 13, the base reference as applied to claim 1 further discloses the air mover devices comprise guide flow plates (33) which can direct airflow both towards the entrance and away from the entrance (see Specification paragraph 48 and figures 7 and 8).
Regarding claim 17, the base reference further discloses that the air mover device is controlled by varying the fan speed of the air blower (see paragraph 46 of the specification)
Regarding claim 18, the base reference as applied to claim 1 discloses a plurality of air movers (20) positioned spaced around a common circle (see figure 3) to generate a vortical airflow (see figure 3). Examiner notes that the two air movers spaced apart from one another inherently define a common circle in which both air movers lie.
Regarding claim 19, the base reference as applied to claim 18 further discloses that each air mover intakes the vortical airflow through inlets (11) that both lie tangential to the common circle (see figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2012 0132857 A as applied to claim 1 above, and further in view of Gerhardt et al. (EP 0900990 A2).
Regarding claim 2, the base reference is silent regarding the air mover devices being arranged to form an archway.
However, Gerhardt teaches an active airflow inhibiting device comprising a plurality of air movers (Gerhardt 8) located within flow guides (Gerhardt 3, 4a, and 4b) which are arranged in an arch shape (see Gerhardt figure 1) to provide airflow around three sides of the doorway.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the base reference to utilize Gerhardt’s teaching of air movers forming an arch shape to increase the size of the effective outlet to improve performance.
Claim(s) 3, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2012 0132857 A as applied to claim 1 above, and further in view of Poulton et al. (US 2014/0255173 A1).
Regarding claim 3¸ the base reference as applied to claim 1 is silent regarding the air mover devices being air multipliers.
However, Poulton teaches an air mover device comprising an air multiplier (Poulton 16) with an annular nozzle (Poulton 16) with outlets (Poulton 18) and air is multiplied by entraining air surrounding the nozzle (Poulton [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the base reference’s active airflow inhibiting apparatus by replacing the air mover blowers with Poulton’s air multiplier device to entrain surrounding airflow to produce a larger overall airflow improving performance of the active airflow inhibiting apparatus.
Regarding claim 4, the base reference and Poulton as applied to claim 3 teach that each of the air multiplier devices (Poulton 16) are in an arch shape (see Poulton figure 1) and there is one on each side of the doorway. Therefore, there is a plurality of air mover devices in an arch shape.
Regarding claim 6, the base reference and Poulton as applied to claim 4 teach an arch shaped air multiplier (Poulton 16) located side by side with one on each side of the door.
Regarding claim 7, the base reference and Poulton as applied to claim 6 further teach  the air multiplier devices (Poulton 16) are configured to produce a primary airflow which entrains a secondary airflow of surrounding air (Poulton [0024]). Examiner notes that inherently to entrain a surrounding airflow a region of low pressure must be produced to entrain a secondary airflow.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  KR 2012 0132857 A.
Regarding claim 8, the base reference is silent regarding a plurality of said structures being located adjacent different entranceways of a building.
However, examiner notes that the language “configured to be positioned adjacent…” is intended use and therefore, the plurality of structures need only be capable of being positioned adjacent a plurality of entranceways, and that therefore a mere duplication of the base references structure positioned adjacent an entranceway (see base reference figure 8). Furthermore, a court has ruled that a mere duplication of parts cannot sustain a patent. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the base reference’s active airflow inhibiting apparatus by duplicating the structure adjacent the entryway to allow the apparatus to prevent airflow entering/exiting a plurality of entryways.
Regarding claim 9, the base reference as applied to claim 8 further discloses the air mover devices (20) of a single structure have outputs that cause the output flows to collide at the center of the doorway (see Specification paragraph 36). Therefore, inherently the two outputs must be dependent upon one another to produce the desired effect.
Claim(s)  11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  KR 2012 0132857 A as applied to claim 10 above, and further in view of Zimmerman et al. (US 2009/0291627 A1).
Regarding claim 11, The base reference as applied to claim 10 is silent regarding the exact details of the activation sensor used in the active airflow inhibiting apparatus.
However, Zimmerman teaches an active airflow inhibiting apparatus comprising a plurality of sensors (Zimmerman 68, 70, 72, and 74) for detecting presence (Zimmerman [0046]) in the vicinity of the system. With two of the sensors (Zimmerman 70 and 72) located within the structure (see Zimmerman figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the base references active airflow inhibiting apparatus to incorporate Zimmerman’s plurality of presence sensors as activation sensors to produce a predictable result of indicating to the controller the presence of users in the system.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2012 0132857 A as applied to claim 1 above, and further in view of Patel et al. (US 20063/0221821 A1).
Regarding claim 14, the base reference as applied to claim 1 is silent regarding the airflow sensor providing output indicative of speed and direction of airflow at a plurality of different vertical positions.
However, in the related filed of airflow sensor/control systems, Patel teaches a sensor system (Patel 10) for use in a data center that comprises a vertical pole (Patel 34) with a plurality of vertically arranged sensors (Patel 16) that includes airflow sensors (Patel [0060]). The vertical sensors provide data that can be used to improve system settings (Patel [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the base reference’s active airflow inhibiting apparatus to utilize Patel’s teachings of a plurality of vertically spaced airflow sensors to provide airflow data at different heights to the controller to allow further optimization of the system’s settings.
Regarding claim 15, the base reference and Patel as applied to 14 teach a plurality of airflow sensors located at different vertical positions (see Patel figure 1).
Claim(s)  16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2012 0132857 A and Patel et al. (US 20063/0221821 A1) as applied to claim 14 above, and further in view of Poulton et al. (US 2014/0255173 A1).
Regarding claim 16, the base reference and Patel as applied to claim 14 are silent regarding the differential pressure varying with vertical position.
However, However, Poulton teaches an air mover device comprising an air multiplier (Poulton 16) with an annular nozzle (Poulton 16) with elongate outlets (Poulton 18) and air is multiplied by entraining air surrounding the nozzle (Poulton [0024]). Air is blown by an impeller (Poulton 56) along an annular flowpath (Poulton 94) to the outlets. Examiner notes that inherently at points further along the duct there will be a lower air pressure due to losses while flowing along the duct. Therefore, inherently the air multiplier will have a pressure that varies along the vertical direction. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the base reference’s active airflow inhibiting apparatus by replacing the air mover blowers with Poulton’s air multiplier device to entrain surrounding airflow to produce a larger overall airflow improving performance of the active airflow inhibiting apparatus and also producing a differential pressure that varies with vertical position.
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites a plurality of arches nested in a single plane which is not taught by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murikami et al. (US 6,532,761 B2) discloses a system comprising multiple air curtains on different entrances to an area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R BRAWNER/               Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762